Citation Nr: 1704523	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-36 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for substance abuse, to include as due to a psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mother




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1989. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2012, the Veteran and his mother testified before the undersigned Veterans Law Judge at a hearing by videoconference.  A transcript of that hearing is of record. 


REMAND

In VA treatment records, the Veteran indicated that the Social Security Administration (SSA) had granted his claim for Social Security Disability benefits.  As the records associated with the SSA decision are relevant to the Veteran's claims on appeal, a remand is necessary to procure them.

Additionally, the Veteran claims that he received several non-judicial punishments during service, failed several in-service physical training tests, and was advised during service that he would not be allowed to use his GI Bill benefits.  The Veteran's service personnel records are not of record.  The service medical records on file contain no notation regarding physical training exercises and also do not include a separation examination.  A remand is necessary to obtain the Veteran's service personnel records and any outstanding service medical records.  

In a February 2016 statement, a VA examiner stated that the Veteran's depression and insomnia disabilities were most likely caused by service.  The examiner indicated that he had not reviewed the service medical records prior to writing that opinion.  A remand is necessary to schedule the Veteran for a VA psychiatric examination to determine the etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of all medical records underlying the determination regarding the Veteran's claim for disability benefits.  

2.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service medical records, to include any physical training records and any separation examination report.  

3.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service personnel records.

4.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment the claimed psychiatric and substance abuse disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.

5.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist examiner who has not previously examined him.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, the service personnel records, the post-service treatment records, and the February 2016 nexus statement, indicating that the Veteran's depression and insomnia were related to service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the claim is related to service or any incident of service.  The examiner should also provide an opinion as to whether any substance abuse disability diagnosed during the pendency of the appeal was caused or permanently aggravated beyond its natural progression by a psychiatric disability.  

6.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

